DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Claims 1 and 4 have been amended, claims 2-3, 5-10 have been canceled and claims 11-17 have been added in the response filed 24 February 2021.  Claims are currently pending 1, 4 and 11-15 are currently pending.
NOTE:  The amendment to the claims filed 24 February 2021 was not compliant with Rule 1.126 which requires the claims to be numbered in consecutive order.  The amendment numbered the new claims as 1-14 and then 13-15.  The new claims have been renumbered as 11-17.
Newly submitted claims 12-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims are directed to methods of treatment which are distinct from the products which were examined previously.  The products are classified as C07K 16/22 while the methods are classified in A61K 39/001135.  The products could be used in entirely different methods such as in methods of purifying the protein rather than in the therapeutic methods currently presented.  It would present an undue burden to search the two inventions together because the searches for the two inventions is not coextensive as the search terms and areas of search would be different as well as the separate classification demonstrating a serious burden of search. 
s 12-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 24 February 2021 have been fully considered but are not deemed to be persuasive.

Specification
The substitute specification filed 24 February 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because:
A substitute specification submitted under this section must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-
The substitute specification which was filed does not include all of the text of the originally filed specification and therefore, the changes which are included are not relative to the immediate prior version of the specification of record.
Applicant should also note that the presentation of the amino acid sequences with the various shades of highlighting will be problematic if the instant application matures into a patent.  It is suggested that when Applicant submits their replacement substitute specification that a different mechanism is used to demonstrate the features that are being represented as the various shades of black and white result in features that cannot be identified.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  It is noted that the recitation of “to block VEGF overexpression” is not supported by the disclosure of the claimed antibody binding to VEGF.  Therefore, the amended title of the invention is objected to.  The following title is suggested:  vNAR Antibody which binds VEGF for use in dogs or cats.


Nucleotide and/or Amino Acid Sequence Disclosures
	Applicant filed a new CRF and paper copy of the sequence listing on 24 February 2021.  The new CRF includes additional sequence of SEQ ID NO:2-4.  The amino acid sequences of SEQ ID NO:2-4 finds support in the originally filed specification at page 13, but when a new CRF and a new paper copy are filed in an application, they must be accompanied by a statement that the content of the CRF and the paper copy are the same and include no new matter.  This statement is missing.
 	
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because the application does not contain a statement that the CRF is 
Required response - Applicant must provide such statement.

Specific deficiency – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a).

Required response – Applicant must provide:
A proper statement of no new matter.

Applicant should review MPEP 2422.03(a) and 2422.03(a)(I) for guidance. If Applicant is going to incorporate by reference the material in the ASCII text file, there is no need to file a separate paper copy of the sequence listing as a PDF.  If Applicant is going to incorporate by reference the material in the ASCII text file, it should appear on the first page of the specification.  Regardless, the filing will require a statement that the submission does not include any new matter which goes beyond the disclosure of the application as filed as well as a statement that the submission does not include any new matter (see 37 CFR 1.825).
If Applicant is going to rely on the paper copy which was filed on 24 February 2021, Applicant will need to file a new copy as the numbering of the sequence which appears below the amino acid sequence does not line up.  The formatting of the text is incorrect (see 37 CFR 1.823(a)(1)).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 February 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising an amino acid sequence represented by SEQ ID NO:1”.  The claim is indefinite because the metes and bounds of the claimed antibody are unclear as the amino acid sequence is “represented by SEQ ID NO:1” and is not required to actually possess the amino acid sequence of SEQ ID NO:1.  If the amino acid sequence is merely representative, the metes and bounds of the claimed invention are unclear and indefinite.  It is also noted that “comprising an amino acid sequence” is indefinite as it is not clear which amino acid sequence as “an” is an indefinite article and implies that there are multiple sequences encompassed.  

Claims 4 and 11 are indefinite for depending on an indefinite claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 4 and 11 recite “wherein the anti VEGF vNAR antibody actively blocks VEGF overexpression in dogs or cats” or “wherein the composition actively blocks VEGF overexpression in dogs or cats”.  The antibody of the current claims is one that binds to VEGF wherein the VEGF is from canine or feline origin.  While the claims are enabled for an antibody which comprises the amino acid sequence of SEQ ID NO:1 as well as for compositions and pharmaceutical compositions thereof, the instant .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647